DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 10/22/2021, in which claims 1, 5, 8, 12, 15, and 18 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1 – 2, 5 – 9, 11 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tukol et al (US 2012/0197972 A1), in view of Halim (US 2021/0141648 A1).
As per claim 1, Tukol et al (US 2012/0197972 A1) discloses,
A system for providing a uniform access interface to access device data (para.[0044]; “configuring and customizing a specific-purpose local client having a windows-based embedded image using extensible markup language (XML) configuration”, where window-based embedded image is interpreted as “uniform access interface”)., 
comprising: a client device; and program instructions stored in memory and executable by the client device that, when executed, direct the client device to: access a schema file comprising a definition of a plurality of keypaths (para.[0084]; “configuration file may be an extensible markup language (XML) configuration file or any other suitable files” and para.[0088]; “ allows the configuration file to be accessed by more than one client device”). 
wherein the keypaths are defined in the schema file in association with a plurality of methods (para.[0088]; “creating a configuration file, in accordance with various aspects of the subject technology. Method S300a may comprise capturing client settings of a client device 102 (S302a) and creating a configuration file based on the captured client settings (S304a)” 
a first portion of the keypaths correspond to one of a plurality of device settings, and a second portion of the keypaths correspond to remote data retrieved through a remote service application programming interface (para.[0084]; “configuration file may comprise some or all of the following types of settings: 1) remote desktop connections settings, 2) device settings, 3) operating system (OS) settings, and 4) common settings”).
identify a first function invoked using a first one of the keypaths in the first portion to read or write a corresponding one of the device settings (para.[0092]; “applying a configuration file, in accordance with various aspects of the subject technology. Method S300d may comprise applying settings based on a configuration file …….Tags from the configuration file may be read and the appropriate application programming interfaces (APIs) may be used to apply most of the settings contained in the configuration file”).
in response to the first function being invoked, execute a portion of the methods corresponding to the first one of the keypaths in the schema file that interacts with the corresponding one of the device settings, and return a result to a requesting process (para.[0092]; “Tags from the configuration file may be read and the appropriate application programming interfaces (APIs) may be used to apply most of the settings contained in the configuration file”).
identify a second function invoked using a second one of the keypaths in the second portion to read or write data using the remote service application programming interface (para.[0084]; “configuration file may comprise some or all of the following types of settings: 1) remote desktop connections settings, 2) device settings, 3) operating system (OS) settings, and 4) common settings. The remote desktop connections settings, which may also be referred to as connections tags”). 
and -2-in response to the second function being invoked, execute a portion of the methods corresponding to the second one of the keypaths in the schema file that invokes a service call through the remote service application programming interface, and return a result to a requesting process (para.[0092]; “para.[0092]; “Tags from the configuration file may be read and the appropriate application programming interfaces (APIs) may be used to apply most of the settings contained in the configuration file”).
	The Examiner believes Tukol et al (US 2012/0197972 A1) fully anticipates each and every feature of claim 1. In the alternative, it would have been obvious to one of ordinary skill in the art at the time invention was made to incorporate Halim (US 2021/0141648 A1)  into Tukol et al (US 2012/0197972 A1) to include in response to the first function being invoked, execute a portion of the methods corresponding to the first one of the keypaths in the schema file that interacts with the corresponding one of the device settings, and return a result to a requesting process (Halim: para.[0014]; “Access to the configuration manager data structure 108 may be direct access to the values or may be indirect access via function calls of the configuration manager data structure …… retrieval of settings information (e.g., configuration files and resources) may happen in parallel or sequentially and processed in the order as configured in the settings file”). The modification would be obvious because one of ordinary skill in the art would be motivated to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol to provide device settings that allow flexibility and mobility of setting to follow devices and users around the network.
 
As per claim 2, the rejection of claim 1 is incorporated and further Halim (US 2021/0141648 A1) disclose,
wherein: the schema file is at least one configurable schema file; and the at least one configurable schema file is generated by a schema manager instance (para.[0015]; “requestor engine 112 requests setting information (e.g., via the configuration manager data structure 108 of the service device 100) and the configuration generator engine 114 generates a configuration file from the setting information”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol to provide a centralize management instance for controlling configuration information

As per claim 4, the rejection of claim 2 is incorporated and further Halim (US 2021/0141648 A1) disclose
wherein the schema manager instance is configured to: determine a sequence of execution of the portion of the methods corresponding to the one of the keypaths; or defer execution of at least one of the methods in the portion until a predetermined condition is met (para.[0018]; “the final settings configurations file is built based on a sequence of pointers to configuration resources (e.g., via a configuration manager data structure in the form of a linked list)”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol to allow system to automatically perform specific course of action when require condition is met.

  As per claim 5, the rejection of claim 1 is incorporated and further Halim (US 2021/0141648 A1) disclose
wherein the service call of the uniform access interface is invoked to read, write, or observe the device setting from a data store residing in memory (para.[0014]; “Access to the configuration manager data structure 108 may be …. may be indirect access via function calls of the configuration manager data structure 108, such as through an application programming interface (API)” and para.[0026]; “memory resource 330 may also store data, such as the configuration manager data structure”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol to provide device settings that allow flexibility and mobility of setting  to follow devices and users around the network.

As per claim 6, the rejection of claim 5 is incorporated and further Halim (US 2021/0141648 A1) discloses,
wherein the data store comprises at least one of: a database, a flat file database, an operating system keychain, and a network data storage service located remotely from the client device (para.[0105]; “configuration file may be retrieved from a repository server where the configuration file is stored. In one aspect, a repository server may be any server, a client, any computing device, a database, or any storage device”).

As per claim 7, the rejection of claim 1 is incorporated and further Halim (US 2021/0141648 A1) discloses,
wherein individual ones of the plurality of keypaths comprise a plurality of alphanumeric segments separated by a predefined value (para.[0012]; “a priority identifier may be a value, character, symbol, or the like that represents a level of
priority and a category identifier may be a value, character, symbol, or the like that represents a group of settings”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol to provide device settings that allow flexibility and mobility of setting  to follow devices and users around the network.

Claims 8 – 9 and 11 – 14 are method claim corresponding to system claims 1 – 2 and 4 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 4 – 7 respectively above.

Claims 15 - 16 and 18 - 20 are non-transitory computer-readable medium claim corresponding to system claims 1 – 2 and 5 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 5 – 7 respectively above.

6.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tukol et al (US 2012/0197972 A1), in view of Halim (US 2021/0141648 A1), and further in view of Marson (US 2011/0004622 A1)
As per claim 3, the rejection of claim 2 is incorporated, Halim (US 2021/0141648 A1) further disclose wherein the device setting defined in the at least one configurable schema is retrieved and returned (para.[0014]; “retrieval of settings information (e.g., configuration files and resources) may happen in parallel or sequentially and processed in the order as configured in the settings file”).
	Tukol et al (US 2012/0197972 A1) and Halim (US 2021/0141648 A1) does not specifically disclose by: matching the keypath to a keypath node in the at least one configurable schema file having a longest common prefix; and invoking the portion of the methods as identified in a corresponding keypath node with at least one specified option identified in the at least one configurable schema file.  
	However, Marson (US 2011/0004622 A1) in an analogous art discloses,
by: matching the keypath to a keypath node in the at least one configurable schema file having a longest common prefix; and invoking the portion of the methods as identified in a corresponding keypath node with at least one specified option identified in the at least one configurable schema file (para.[0111]; “configuration file name has a prefix that matches the prefix name in IF_SOURCE_LOCATION_STRUCT.CONFIG_STRUCTURE_PREFIX” and para.[0113]; “configuration file name, excluding the .xml suffix, is matched to the connector data file name, excluding its suffix”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate prefix matching of configuration file of the system of Marson into generation of configuration file  settings of the system of Halim and configuration management of the system of Tukol to reduce the number of content to be compared in order to identify appropriate setting to retrieve, thereby improve the performance of the system by reducing the resources consumption of the system.

Claim 10 is a method claim corresponding to system claim 3, and rejected under the same reason set forth in connection to the rejection of claim 3 above.

As per claim 17, the rejection of claim 16 is incorporated, Halim (US 2021/0141648 A1) further disclose wherein: the device setting defined in the at least one configurable schema is retrieved and returned (para.[0014]; “retrieval of settings information (e.g., configuration files and resources) may happen in parallel or sequentially and processed in the order as configured in the settings file”).
and the schema manager instance is configured to: determine a sequence of execution of the portion of the methods corresponding to the one of the keypaths; or defer execution of at least one of the methods in the portion until a predetermined condition is met (para.[0018]; “the final settings configurations file is built based on a sequence of pointers to configuration resources (e.g., via a configuration manager data structure in the form of a linked list)”).  
	Tukol et al (US 2012/0197972 A1) and Halim (US 2021/0141648 A1) does not specifically disclose by: matching the keypath to a keypath node in the at least one configurable schema file having a longest common prefix; and invoking the portion of the methods as identified in a corresponding keypath node with at least one specified option identified in the at least one configurable schema file.  
	However, Marson (US 2011/0004622 A1) in an analogous art discloses,
by: matching the keypath to a keypath node in the at least one configurable schema file having a longest common prefix; and invoking the portion of the methods as identified in a corresponding keypath node with at least one specified option identified in the at least one configurable schema file (para.[0111]; “configuration file name has a prefix that matches the prefix name in IF_SOURCE_LOCATION_STRUCT.CONFIG_STRUCTURE_PREFIX” and para.[0113]; “configuration file name, excluding the .xml suffix, is matched to the connector data file name, excluding its suffix”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate prefix matching of configuration file of the system of Marson into generation of configuration file  settings of the system of Halim and configuration management of the system of Tukol to reduce the number of content to be compared in order to identify appropriate setting to retrieve, thereby improve the performance of the system by reducing the resources consumption of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



1/12/2022